DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1-12 are objected to because of the following informalities:  
Regarding claim 1, 10 and 12, in light of the specification where the carrying area is a handle, the claims would be more clear if they were to recite “to allow for carrying of the plurality of cooling elements…via the carrying area…insertable into the cooling device”
Claim 10, line 12 should have a semi-colon at the end
Claim 10, line 14 would be more clear if it were to read “to release admitted gas that has been cooled”
Claim 12, line 13 should have a semi-colon at the end
Dependent claims 2-9 and 11 would have more clear antecedent basis if they were to recite “The” in the preambles thereof
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 12 (and thus their dependent claims), the meaning and scope of “housings cooperate to provide a common mounting arrangement” is indefinite. Instant para [0014] describes a common mounting arrangement as “a predefined arrangement of the cooling elements”, but it is unclear whether “cooperate” requires direct contact between the housings, or even more narrowly, requires positive connection/linking between the housings. For instance, the housings of Kumar (US 2016/0039269 A; Figs. 2 and 4) or Hioki et al. (JP 59-49436; Figs. 1-3) together form/have a predefined/stacked/side-by-side mounting arrangement, but the housings do not directly contact/connect to one another; would they be considered to read on the contested limitation or not? For purposes of compact prosecution, both the narrower interpretations of direct contact and positive connection will be addressed, but Applicant must make the minimum required structure for housings to be considered to “cooperate to provide a common mounting arrangement” clear in the response to this Office Action.
Claim 4 recites the limitation "the number" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be considered to read “the plurality”.
Regarding claim 8, line 4 recites “to allow contact of the collar” but it is unclear in the claim with what the contact is to be made. As best understood, in light of the specification, the claim will be considered to read “to allow a contact of the collar with the element housings”.
Regarding claim 11, it is unclear how the bead “thereby reduces the gas stream.” As best understood, the bead reduces the cross-sectional area of the housing available for gas flow, but this merely pushes the stream into a smaller space; it is not understood to affect the overall amount of stream. To address this rejection, Applicant could amend the claim to read “and thereby reduces an area through which the gas stream…is able to flow.” Or perhaps “and thereby directs the gas stream…between the cooling elements.” (as understood from instant para [0077])

Claim Interpretation
The limitation “plate shaped configuration” in claims 4-7 is understood in light of the specification to mean a relatively thin three-dimensional shape.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kuo et al. (US 2015/0211804 A1; hereinafter “Kuo”) or, in the alternative, under 35 U.S.C. 103 as obvious over Kuo in view of Van Winckel (US 4,924,935; hereinafter “Van Winckel”).
Regarding claim 1, Kuo discloses a cooling element system (energy storage assembly 3) (Fig. 5) that is fully capable of being used within a cooling device of a closed-circuit respirator (e.g. by positioning the assembly within a cooling device of a closed-circuit respirator), the cooling element system comprising: 
a plurality of cooling elements (energy storage elements 10), each of the plurality of cooling elements comprising an element housing (housing 16) (Fig. 5 in view of Fig. 1), which has a liquid-tight closure and is filled with a coolant or fillable with a coolant (para [0033]), wherein the element housings cooperate to provide a common mounting arrangement (the direct contact, stacked configuration shown in Fig. 5) of the plurality of cooling elements within the cooling device (e.g. Figs. 7-9); and 
a collar (comprising cable 33 and the handle portion shown in Fig. 7) (para [0044]) enclosing the plurality of cooling elements in the common mounting arrangement (Figs. 5/7), the collar having a carrying area (the handle depicted in Figs. 7-9) configured to carry the plurality of cooling elements in the common mounting arrangement at the carrying area (Figs. 7-9), whereby one or more of the plurality of cooling elements in the common mounting arrangement is removable from the cooling device via the carrying area and one or more of the plurality of cooling elements in the common mounting arrangement is insertable to the cooling device via the carrying area (Figs. 7-9; paras [0018] and [0044-47]).
In the event that the housings of Kuo are not deemed to cooperate to provide a common mounting arrangement (since no positive connection between separate pairs of housings is disclosed, although Kuo does disclose a positive connection between each pair of housing by via protrusions 121 and grooves 122, see Fig. 1), Van Winckle is provided to demonstrate that it was well known in the heat transfer element housing art before the effective filing date of the claimed invention for all adjacent housings (containers 50) (Figs. 7-8) of cooling elements to cooperate to provide a common mounting arrangement via positive connection (i.e. via studs 52 that fit in to recesses 54, see col. 6, lines 48-53). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Kuo such that the housings cooperate to provide a common mounting arrangement, i.e. the separate pairs of housings also interlock, as taught by Van Winckle, in order to provide the predictable result of ensuring that the elements stay in their stacked configuration even if subjected to motion/they are preventing from shifting relative to one another, so as to ensure the maintenance of the stacked arrangement for optimal fluid flow therethrough/past.
Regarding claim 8, Kuo discloses OR Kuo in view of Van Winckle teaches the cooling element system in accordance with claim 1, wherein (modified) Kuo further discloses wherein the element housings of the plurality of cooling elements are shaped such that in the common mounting arrangement a collar depression (ring slot 15) (Kuo Fig. 5) encloses the common mounting arrangement at least partially and is configured to allow a contact of the collar within the collar depression (Kuo Fig. 5; paras [0038-39]).  
Regarding claim 9, Kuo discloses OR Kuo in view of Van Winckle teaches the cooling element system in accordance with claim 1, wherein (modified) Kuo further discloses wherein the collar has at least one flow guide opening (the opening through/defined by the collar).  
Regarding claim 10, Kuo discloses OR Kuo in view of Van Winckle teaches a cooling device (comprising case 2) (e.g. Kuo Fig. 7) fully capable of being used for a closed-circuit respirator (e.g. by placing/connecting the case in a flow path of a closed-circuit respirator), the cooling device comprising: 
a cooling element system according to claim 1 (see discussion of claim 1 above),
a device housing (that of case 2) (Kuo Figs. 7 and 9; para [0044]) with a gas inlet (to the right in Fig. 9) configured to admit a gas (forming air flow 201) to be cooled into the device housing and a gas outlet (to the left in Fig. 9) configured to release admitted gas to be cooled out of the device housing and with a device volume (the internal volume of hollow case 2) (Fig. 9), which is enclosed by a housing wall of the device housing (Figs. 8/9), the device volume replaceably accommodating the cooling element system (Fig. 9 in view of Fig. 7 and paras [0018] and [0047]), wherein the device housing is configured such that a gas stream (air flow 201) of the gas to be cooled flows from the gas inlet through the cooling element system arranged in the device volume to the gas outlet (Fig. 9).

Claim Rejections - 35 USC § 103
Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo OR Kuo in view of Van Winckle as applied to claim 1 above, and further in view of Floyd et al. (US 2019/0093909 A1; hereinafter “Floyd”).
Regarding claims 2-3, Kuo discloses OR Kuo in view of Van Winckle teaches the cooling element system in accordance with claim 1, but (modified) Kuo is silent regarding wherein the collar is formed from a plastic, particularly one that is an elastomer. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Floyd demonstrates that it was known in the art of securing heat transfer elements before the effective filing date of the claimed invention to utilize a collar (retainer 132) (Fig. 6) that is elastic (para [0025]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the collar of Kuo to be a plastic, particularly an elastomer as taught/suggested by Floyd, in order to provide the predictable result of a suitable collar material for holding the cooling elements in place, particularly one that allows for stretching to accommodate different sized/shaped cooling elements and/or that securely holds the cooling elements under tension to prevent shifting and/or that makes it simple and easy to swap out cooling elements from the stack of Kuo by virtue of its accommodating stretchability.

Claim(s) 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo OR Kuo in view of Van Winckle as applied to claim 1 above, and further in view of Yano et al. (US 4,793,402; hereinafter “Yano”).
Regarding claim 4, Kuo discloses OR Kuo in view of Van Winckle teaches the cooling element system in accordance with claim 1, wherein Kuo further teaches that the channel through the housing can have different shapes, including rectangular (para [0032]), which would have reasonably suggested to an artisan before the effective filing date of the claimed invention that the housings would also have correspondingly different shapes, i.e. including rectangular, since Kuo discloses the channels and the housings as having the same concentric shapes (see e.g. Kuo Fig. 5), but (modified) Kuo does not explicitly disclose wherein the element housings of the number of cooling elements have a plate shape configuration, because Kuo is silent regarding how flat is the rectangular shape. However, a change in shape is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04.IV.B, and Yano demonstrates that it was well known in the heat transfer element housing art before the effective filing date of the claimed invention for the element housings (hollow vessels 10) of a number of cooling elements to have a plate shape configuration (Fig. 5). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the rectangular shape taught by Kuo to be sufficiently flat so as to comprehend a plate as taught by Yano, in order to provide the predictable results of housings that are easier to ship/handle because they don’t roll and they maximum fill volume of standard square boxes (Yano, col. 3, lines 1-5) and that provide maximum surface area for efficient heat transfer by being relatively thin and flat and thus allowing more elements to be fit within a given vertical space.
Regarding claim 5, Kuo in view of Yano OR Kuo in view of Van Winckle and Yano teaches the cooling element system in accordance with claim 4, wherein modified Kuo further discloses/teaches wherein the common mounting arrangement of the plurality of cooling elements comprises a layering of the plate shape element housings to provide a stack of plates (Kuo Fig. 5, which shows a stack of elements, in view of the modification for the channels/elements to be relatively flat rectangles/to have plate shapes as discussed above, arrives at a common mounting arrangement similar to Yano Fig. 5, just oriented vertically).  
Regarding claim 6, Kuo in view of Yano OR Kuo in view of Van Winckle and Yano teaches the cooling element system in accordance with claim 5, wherein modified Kuo further discloses wherein: 
each plate shape configuration has an elevation (protrusion 121) and a corresponding depression (groove 122) (Kuo Fig. 1, when in plate vs rounded form as discussed above); 
a respective elevation of an element housing meshes within a depression of another element housing of the stack of plates (Kuo Figs. 1 and 5; para [0032]; see also the alternative rejection of claim 1 above, regarding the inclusion of similar interlocking elements between the separate pairs, as well).  
Regarding claim 7, Kuo in view of Yano OR Kuo in view of Van Winckle and Yano teaches the cooling element system in accordance with claim 5, wherein modified Kuo further discloses/teaches wherein the collar is in contact with at least two opposite sides (right and left) of the stack of plates of the plurality of cooling elements (Kuo Fig. 5, when in plate vs rounded form as discussed above).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo OR Kuo in view of Van Winckle as applied to claim 12 above, and further in view of Person (US 2,877,000; hereinafter “Person”) and Holl (US 4,784,218; hereinafter “Holl”).
Regarding claim 11, Kuo discloses OR Kuo in view of Van Winckle teaches the cooling device in accordance with claim 10, wherein (modified) Kuo further discloses wherein the collar is configured to enclose the common mounting arrangement of the plurality of cooling elements (Kuo Fig. 5 in view of Fig. 7), but (modified) Kuo is silent regarding wherein a bead of the collar, which bead points away from the plurality of cooling elements and at least partially encloses the common mounting arrangement, is in contact with the housing wall of the device housing in an inserted state of the cooling element system and thereby reduces the gas stream of the gas to be cooled. However, Person demonstrates that it was well known in the heat transfer element housing art before the effective filing date of the claimed invention for a collar (baffles 42/43, 57 or 59) (Fig. 6) to include a portion that points away from a plurality of enclosed elements (transfer members 48) and at least partially encloses the common mounting arrangement (Fig. 6), is in contact with the housing wall (baffles 42/43 contact the upper, lower, left and right portions of the housing wall, baffles 57 contact the upper, left and right portions, and baffles 59 contact the lower, right and left portion) of the device housing (casing 41) in an inserted state of the cooling element system and thereby reduces the gas stream of the gas to be cooled (Fig. 7), and Holl teaches that it was known in the heat transfer art before the effective filing date of the claimed invention to provide a rod-like shape (rod 48) like that of Kuo with a bead (blade like member 50), which bead is in contact with the housing wall (the wall of tube 20) in an inserted state (Fig. 3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the collar of (modified) Kuo to include a bead of the collar, which bead points away from the plurality of cooling elements and at least partially encloses the common mounting arrangement, is in contact with the housing wall of the device housing in an inserted state of the cooling element system and thereby reduces the gas stream of the gas to be cooled as taught by Person and Holl, in order to utilize a known structure (bead) provide the predictable results of forcing the gas flow through the channels of the cooling elements/not permitting gas to flow between the wall and the elements, so as to increase the cooled surface area contacted by the gas for enhanced cooling, as well as providing vibration/movement stabilization by holding the cooling elements securely in the case/preventing the hanging cooling elements from swinging and hitting the sides of the case, and/or, if the bead is positioned to alternatively block the upper, right and left portions then lower, right and left portions on the stacks of Kuo as taught by Person, to create a tortuous flow path through the device to increase the retention time of the gas for enhanced cooling.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dräger (FR 1,425,721; hereinafter “Drager”) in view of Kuo OR Kuo in view of Van Winckle as applied to claim 10 above.
Regarding claim 12, Drager discloses a closed-circuit respirator (closed-circuit respiratory appliance) (Fig. 1) comprising a cooling device (within external sheath 13, comprising container 12 for coolant) (Fig. 2), but Drager is silent regarding a cooling device according to instant claim 10. However, Kuo discloses OR Kuo in view of Van Winckle teaches a cooling device according to instant claim 10 as discussed above, and it would have been obvious to an artisan before the effective filing date of the claimed invention to substitute the cooling device of Drager for a cooling device according to instant claim 10 as taught by Kuo or Kuo in view of Van Winckle, in order to provide the predictable result of a cooling device that provides greater surface area for the coolant (by virtue of the channels between the elements disclosed by Kuo) and thus enhanced cooling and/or that allows for tailored temperature control by allowing for exchange of individual cooling elements and/or that provides for easier exchange (due to the pull handle of Kuo and/or modular/removable construction of the cooling elements).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references that could be used to reject at least claim 1: Kuo et al. (US 2015/0211805 A1; Fig. 11); Trieu (US 2010/0126199 A; Figs. 4-5); Kurular (WO 2017/216148 A1; Fig. 4); Holloway et al. (US 2011/0179807 A1; Fig. 15) [because “carrying area” can be broadly read as any exterior area of the collar, because the bundles of Trieu, Kurular or Holloway can be picked up and handled/carried in this way]. Additional references regarding collars with handles for groups of heat exchange elements: Bollmann (EP 0610823 A1); Kuo et al. (US 2013/0235518 A1). Additional references regarding baffles for heat exchange elements: Shin (US 5,784,897); Cur et al. (US 5,157,941); Fukutani et al. (JP 2006-27031); Forsthuber et al. (US 6,094,933); Wellensiek (US 2,942,855); Xing et al. (CN 110025900 A). Additional references regarding heat exchange elements for cooling breathing gas in wearable systems: Hughes et al. (US 5,662,161); Koch et al. (WO 2015/051895 A1). Additional references regarding cooling plates for cooling air: Monteil (FR 2658596); Sander (DE 1604194); Sawafta et al (US 2022/0217875 A1); Tanaka et al. (US 5,644,929); Yanadori et al. (US 4,612,974). Additional reference regarding a collar in a groove to hold a cold pack in place: Jones (US 5,421,172). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785